Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 27, 2015

                                     No. 04-15-00240-CR

                                   Mario Jesus RAMIREZ,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011CR10323
                           Honorable Ron Rangel, Judge Presiding


                                        ORDER

       Appellant has filed a motion for extension of time, requesting an extension of ninety
days. Appellant’s motion for extension of time is GRANTED IN PART AND DENIED IN
PART. Instead of a ninety-day extension, we grant appellant a sixty-day extension and ORDER
him to file his brief on or before January 4, 2016. No further extensions will be granted absent
extenuating circumstances.


                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of October, 2015.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court